Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/22 has been entered.
 
Status of Claims
Claims 73 and 77 are pending as of the response filed on 1/17/22. Claims 1-72, 74-76, and 78-81 have been canceled. 
The 103 rejection of claims 73 and 77 over Barlow, US 20070112017 is withdrawn in view of Applicants’ arguments, and in consideration of Stein et. al., Cochrane Database of Systematic Rev., issue 1, publ. 2016. Stein evidences the treatment of PTSD has a high level of unpredictability and failure rate, in which a number of different anxiety therapeutic medicaments have been unsuccessful in treating PTSD. 
Applicants’ claim for priority has been reconsidered. 60669774, filed on 4/7/2005, provides support to treatment of an anxiety disorder comprising administering riluzole alone to a subject in need thereof, in a dosage form. At the time of 4/7/2005, post-traumatic stress disorder was well-known in the art as an anxiety disorder. As that is well-known in the art or 
A new rejection for nonstatutory double patenting is made, discussed below.
Claims 73 and 77 are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73 and 77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10052318 in view of Sheikh et. al., Depression & Anxiety, vol. 18, pp. 187-197, publ. 2003; and Mizoule et. al., USP 4370338 (patented 1/25/1983). The instant claims are drawn to a method of treating post-traumatic stress disorder (PTSD) comprising administering to an individual in need thereof an effective amount of riluzole alone, and in an oral dosage form. The claims of USP ‘318 are drawn to a method of treating social anxiety disorder or panic disorder comprising administering an effective amount of riluzole alone to an individual in need thereof. Although the instant claims don’t recite treating social anxiety disorder or panic disorder, these disorders have overlapping patient populations with PTSD. Sheikh teaches both PTSD and panic disorder (PD) as anxiety disorders; additionally, Sheikh teaches these disorders have shared phenomenology, learned avoidance, st para; p. 188, left col., 2nd para). Moreover, PTSD and PD frequently co-occur (p. 188, left col., 2nd para). As the claims of US ‘318 are drawn to treating PD with riluzole alone, and as PTSD and PD are both taught as anxiety disorders that frequently co-occur, it would have been prima facie obvious to have applied the method claimed in US ‘318 to treat a patient population having both PTSD and PD, as well as a subject having social anxiety, as Sheikh teaches PTSD and PD patients to have impairment in social functioning. Although the claims of US ‘318 don’t explicitly recite riluzole in oral dosage form, Mizoule teaches the compound known as riluzole as a medicament available in oral dosage form (Title & Abstract; col. 3, lines 34-38). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have practiced the method claimed in US ‘318, wherein riluzole is in an oral dosage form. The instant claims and claims of US ‘318 are therefore obvious variants of each other.

Information Disclosure Statements
The IDS filed on 1/17/22 and 1/18/22 have been considered. 

Conclusion
Claims 73 and 77 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627